Title: To George Washington from John Mauritius Goetschius, 10 September 1780
From: Goetschius, John Mauritius
To: Washington, George


                        
                             Pleas your Excellencie
                            Dated Cloaster Sep. 10 1780
                        
                        Being perticular desired by his justices of the Peace of this County to Petition to your Excellencie for
                            assistance the wicked and unconsidered soldiery due Intirely destroy the Schralenberg Naughbourhood. they have within this
                            three days robbed the Inhabitants of Schralenberg Naughbourhood of five or six head of Cattle a number of sheep and hogs,
                            fowels and allmost all their Corn Potatoes and other vegetables and in a violant manner abuse the well Effected in this
                            Place running about with Clubs and Bayonets upon stikes by whole Companies as Bad as our Ennimie ever have done besides
                            this they desert as the Inhabitants Inform me yestarday there is six desertered through that Naughbourhood from the
                            Pansilvanie line one of then my men Got whom I have sent to his Ridgment under Gaurd together with his
                            Pilate being a Refugees wife from New york. If it Pleases your Excellencie order me to keep a subalterens Command in that
                            Naughbourhood which would Prevent all or at least many of those Irregularities to the Great satisfaction of the wel Effected
                            suffering Inhabitants in said Naughbourhood. I am in all respects with humble submission your Excellencies most Obidient
                            subject
                        
                            J. Mauritius Goetschius Major
                            state Ridgment
                            Done in haste.


                        
                    